
	

114 S1926 IS: Protecting Access to Lifesaving Screenings Act
U.S. Senate
2015-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1926
		IN THE SENATE OF THE UNITED STATES
		
			August 4, 2015
			Ms. Mikulski (for herself and Ms. Ayotte) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To ensure access to screening mammography services.
	
	
		1.Short title
 This Act may be cited as the Protecting Access to Lifesaving Screenings Act or the PALS Act.
		2.Ensuring access to screening mammography services
 (a)In generalEffective during the period beginning on the date of enactment of this Act and ending January 1, 2018, any provision of law that refers (including through cross-reference to another provision of law) to the current recommendations of the United States Preventive Services Task Force with respect to breast cancer screening, mammography, and prevention shall be administered by the Secretary involved as if—
 (1)such reference to such current recommendations were a reference to the recommendations of such Task Force with respect to breast cancer screening, mammography, and prevention last issued before 2009; and
 (2)such recommendations last issued before 2009 applied to any screening mammography modality under section 1861(jj) of the Social Security Act (42 U.S.C. 1395x(jj)).
				(b)Codification of current Medicare coverage and payment policies
 (1)DefinitionSection 1861(jj) of the Social Security Act (42 U.S.C. 1395x(jj)) is amended by inserting , including any digital modality of such a procedure, after radiologic procedure. (2)CoinsuranceSection 1833(a)(1)(Y) of such Act (42 U.S.C. 1395l(a)(1)(Y)) is amended by inserting or are services described in section 1861(jj) after population.
 (3)FrequencySection 1834(c)(2)(B)(ii) of such Act (42 U.S.C. 1395m(c)(2)(B)(ii)) is amended by inserting before the period at the end the following: for women described only in clause (i) or (ii) of subparagraph (A).
				(c)GAO study and report
 (1)StudyThe Comptroller General of the United States shall conduct a study on the methodologies and processes by which the United States Preventive Services Task Force develops recommendations regarding preventive services, including the transparency of such methodologies and processes, the engagement of stakeholders in such methodologies and processes, the responses of the Task Force to comments from stakeholders regarding draft research plans, draft evidence reviews, and draft recommendations, and the propriety of the data and other information on which the Task Force relies in developing a recommendation regarding a preventive service.
 (2)ReportThe Comptroller General of the United States shall submit to the Secretary of Health and Human Services and to the appropriate committees of Congress, not later than 2 years after the date of the enactment of this Act, a report on the results of the study conducted under paragraph (1), including any recommendations for administrative or legislative changes the Comptroller General determines necessary or appropriate to improve the methodologies and processes by which the United States Preventive Services Task Force develops recommendations regarding preventive services.
				
